DETAILED ACTION

Status of Claims
Amendment filed November 19, 2021 is acknowledged.   
Claims 1-20 are pending. 
Claims 1, 2, 15, and 19 have been amended.    
Claim 20 has been added.
Claims 1-20 are examined below.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 19, the claim depends on claim 1, which states “a first dielectric layer on the substrate, … wherein a top surface of the first dielectric is coplanar with a top surface of the gate structures; … a second dielectric layer on the gate structures and the first dielectric layer…. The first groove has a bottom surface lower than top surfaces of the gate structures and higher than top surfaces of the source/drain doped layers.”

Claim 19 however, states that “the first groove goes through the first dielectric layer and extends into the second dielectric layer,” which directly contradicts the limitations of claim 1.  It appears that “the first groove goes through the second dielectric layer and extends into the first dielectric layer,” was intended.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dielectric layer" in lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination “the dielectric layer” in lines 9 and 14 will be interpreted as “the first and second dielectric layers.”

Claim 2 depends on claim 1, and inherits all the rejections thereon.

Claim 3 depends on claim 2, and inherits all the rejections thereon.

Claim 4 depends on claim 1, and inherits all the rejections thereon.

Claim 5 depends on claim 1, and inherits all the rejections thereon.  Further, claim 5 also states “the dielectric layer” in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 depends on claim 1, and inherits all the rejections thereon.

Claim 7 depends on claim 1, and inherits all the rejections thereon.

Claim 8 depends on claim 1, and inherits all the rejections thereon.

Claim 9 depends on claim 1, and inherits all the rejections thereon.

Claim 10 depends on claim 1, and inherits all the rejections thereon.

Claim 11 depends on claim 1, and inherits all the rejections thereon.

Claim 12 depends on claim 1, and inherits all the rejections thereon.

Claim 13 depends on claim 12, and inherits all the rejections thereon.

Claim 14 depends on claim 1, and inherits all the rejections thereon.

Claim 18 depends on claim 1, and inherits all the rejections thereon.

Claim 19 depends on claim 1, and inherits all the rejections thereon.

Claim 20 depends on claim 1, and inherits all the rejections thereon.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 10,818,543).

Regarding claim 1, Wu teaches a fabrication method for a semiconductor device, comprising:
providing a substrate (Figure 2A: 110 and 130);
forming a first dielectric layer (Figure 2A: 142) on the substrate;
forming gate structures (Figure 2A: MG) on the substrate and source/drain doped layers in the substrate at sides of each gate structure (Figure 2A), wherein a top surface of the first dielectric layer is coplanar with a top surface of the gate structures (Figure 2A);
forming a second dielectric layer (154 and 144) on the gate structures and the first dielectric layer;
forming a first groove (Figure 2B: 172) in the dielectric layer on each source/drain doped layer, wherein the first groove has a bottom surface lower than top surfaces of the gate structures and higher than top surfaces of the source/drain doped layers (Figure 2B);
forming first spacers (Figures 2C and 2D: 175) on sidewalls of each first groove, the first spacers exposing the bottom surface of the first groove (column 12, lines 45-49; as a process step to etching to the source/drain features, bottom of first groove will be exposed), wherein the first spacers (silicon nitride; column 13, lines 47-49) have a dielectric constant larger than a dielectric constant of the dielectric layer (silicon oxide; column 8, lines 36-45);
forming a second groove (160’ or 160; Figure 2D) by using the first spacers as a mask to etch the dielectric layer beneath the bottom surface of each first groove (Figure 2D), such that each sidewall of the second groove is coplanar with a corresponding sidewall surface of the first spacers (Figure 2D), wherein each first groove is connected to a corresponding second groove (Figure 2D) and exposes a corresponding source/drain doped layer (130), and a distance between the bottom surface of each first groove and the top surface of a corresponding gate structure (Distance “x” below) is smaller than a depth of the second grooves (Distance “y” below; D2+S+D3); and
forming a plug in each first groove and the corresponding second groove (Figure 2G: 190; D3 is described to be between 0 and 20 nm: column 13, lines 20-26; T5 is described as “partially filling” groove 160’, and the thickness may be 1 to 30 nm, thus less than the thickness of D3; column 14, lines 49-52 and 56-57; 190 is described as filling in the remaining portion of 160’, thus filling part of second groove: column 15, lines 15-19).

    PNG
    media_image1.png
    471
    794
    media_image1.png
    Greyscale


Regarding claim 5, Wu teaches a process for forming the first spacers includes:
forming a first spacer material layer (Figure 2C: 175) in the first grooves (Figure 2B: 172) and on the dielectric layer (142, 154, and 144); and 
etching back the first spacer material layer until exposing a top surface of the dielectric layer to form the first spacers (Figure 2D; column 12, lines 45-49; etching begins with etching the layer 175, then further etching dielectric material 142).

Regarding claim 7, Wu teaches the first spacers may be made of SiN, SiNB, SiCNO, SiNO, or any combination thereof (column 12, lines 18-26).

Regarding claim 8, Wu teaches before forming the plugs, further including forming a metal silicide layer (185) on a bottom of each second groove (Figure 2F; column 14, lines 49-52).

Regarding claim 9, Wu teaches the plugs (194) are made of a metal including tungsten, cobalt, titanium, nickel, or any combination thereof (column 15, lines 29-33).

Regarding claim 10, Wu teaches for each first groove, a top size is larger than a bottom size (Figure 2C), and the sidewalls and a surface of the substrate form obtuse angles (Figure 2C).

Regarding claim 11, Wu teaches for each second groove, a top size is larger than a bottom size, and the sidewalls and a surface of the substrate form obtuse angles (Figure 2D).

Regarding claim 12, Wu teaches wherein a process for forming the second grooves includes etching the dielectric layer at the bottom of the first grooves until exposing the source/drain doped layers to form the second grooves in the dielectric layer by using the first spacers as a mask (Figure 2D: column 12, lines 45-49).

Regarding claim 13, Wu teaches the dielectric layer at the bottom of the first grooves may be etched by an anisotropic dry etching method or an anisotropic wet etching method (Figures 2C to 2D; column 11, lines 49-63).

Regarding claim 14, Wu teaches a process for forming plugs includes:
forming a plug material layer in the first grooves, in the second grooves, and on the dielectric layer (194: Figure 2G); and
planarizing the plug material layer until exposing the surface of the dielectric layer to form the plugs in the first grooves and the second grooves (column 15, lines 58-61).

Regarding claim 15, Wu teaches a semiconductor device (Figure 2H), comprising:
a substrate (110); 
gate structures (MG) on the substrate;
source/drain doped layers (130) in the substrate at sides of each gate structure;
a dielectric layer (144) on the substrate covering the gate structures and the source/drain doped layers;
a first groove (Figure 2B: 172) in the dielectric layer above each source/drain doped layer, wherein the first groove has a bottom surface lower than top surfaces of the gate structures and higher than top surfaces of the source/drain doped layers (Figure 2H: bottom of groove with liners 175A);
first spacers on sidewalls of each first groove (175A), wherein the first spacers (silicon nitride; column 13, lines 47-49) have a dielectric constant larger than a dielectric constant of the dielectric layer (silicon oxide; column 8, lines 36-45);
a second groove (160’ or 160; Figure 2D) in the dielectric layer beneath the bottom surface of each first groove, each sidewall of the second groove being coplanar with a corresponding sidewall surface of the first spacers (Figure 2D and Figure 2H), wherein each first groove is connected to a corresponding second groove and exposes a corresponding source/drain doped layer (Figure 2H), and a distance between the bottom surface of each first groove and the top surface of a corresponding gate structure (Distance “x” below) is smaller than a depth of the second grooves (Distance “y” below: D2+S+D3); and
a plug in each first groove and the corresponding second groove (Figure 2G: 190; D3 is described to be between 0 and 20 nm: column 13, lines 20-26; T5 is described as “partially filling” groove 160’, and the thickness may be 1 to 30 nm, thus less than the thickness of D3; column 14, lines 49-52 and 56-57; 190 is described as filling in the remaining portion of 160’, thus filling part of second groove: column 15, lines 15-19).).

Regarding claim 16, Wu teaches for each first groove, a top size is larger than a bottom size, and the sidewalls and a surface of the substrate form obtuse angles (Figure 2H).

Regarding claim 18, Wu teaches the second groove is formed to expose a top surface of the corresponding source/drain doped layer (Figure 2E).

Regarding claim 19, Wu teaches the first groove (172: Figure 2B) goes through the first dielectric layer (144 and 154) and extends into the second dielectric layer (142; see Claim Rejections - 35 USC § 112 above).

Regarding claim 20, Wu teaches an interface plane between the first dielectric layer and the second dielectric layer is coplanar with the top surface of the gate structure (Figure 2B), and
the bottom surface of the first groove is lower than the interface plane (Figure 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 10,818,543).

Regarding claim 2, Wu teaches a distance between the bottom surface of each first groove and the top surface of a corresponding gate structure is a first distance (Figure 2D).
Wu discloses the claimed invention except for a ratio between the first distance and a depth of the second grooves is 1:1.5 to 1:2.5.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the ratio between the depth of the first groove to the distance to the metal gate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In particular, Wu also discloses the particular arrangement in order to reduce parasitic capacitance (column 2, lines 48-54 and 36-35; column 16, lines 30-38).  It would have been obvious to one of ordinary skill in the art to optimize the depths in order to reduce parasitic capacitance.

Regarding claim 3, since the applicant has not established the criticality of length stated and since these lengths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4, Wu teaches a depth of the second grooves (a depth of the second groove may be depth S+D3) is 15 nm to 40 nm (S is less than or equal to 10 nm: column 10, lines 15-16; and D3 is 0 to 20 nm: column 13, lines 24-26).

Regarding claim 6, Wu teaches a thickness of the first spacers is 3 nm to 6 nm (T4: T3 is described as 1 nm to 10 nm (column 12, lines 43-44) and T4 is described as “less than thickness T3” (column 12, lines 49-51)).

Regarding claim 17, Wu teaches for each second groove, a top size is larger than a bottom size, and the sidewalls and a surface of the substrate form obtuse angles (Figure 2E shows the groove, column 14, line 49 – column 15, line 14 describe the formation of a silicide, it would have been obvious to one of ordinary skill in the art that such a silicidation process may still result in a shaped hole of similar shape to the groove of Figure 2E depending upon how much of the source and drain regions are silicided.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohashi (US 10,438,845);
Frohberg et al. (US 8,536,050);
Chen et al. (US 8,847,401); and
Chang et al. (US 10,164,111).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817